Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 17/212969 filed on 03/25/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.	



Oath/Declaration

The oath/declaration filed on March 25th, 2021 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patricio Saavedra (US Pub. 2016/0315808).

As to claims 1 and 17 the prior art teaches a computer-implemented method for hosting a telecommunication network in a cloud environment, the computer-implemented method comprising: 

maintaining a resource registry that stores a plurality of resource entries of a plurality of data link protocol (DLP) nodes, each DLP node comprising a slow agent and a fast agent, the slow agent configured to transmit data messages through Ethernet frames and the fast agent configured to transmit control messages through DLP frames, each DLP frame comprising a header only without a payload and the header carrying a control message (see fig 2-3 paragraph 0135-0142 and summary); 

transmitting the resource entries for display at a cloud portal for a customer to adjust a configuration of the telecommunication network (see fig 2-4 paragraph 0175-0185); 

receiving a change in the configuration of the telecommunication network from the customer (see fig 2-4 paragraph 0184-0191); 

and transmitting the change to a computing host that implements one of the DLP nodes through an application program interface (API) of the computing host (see fig 2-5 paragraph 0179-0187 and background).

As to claims 2 and 18 the prior art teaches wherein the plurality of DLP nodes are managed by a cloud host as part of DLP resources of the cloud host regardless of whether each of the DLP nodes is a physical or virtual implementation of the DLP node (see fig 2-5 paragraph 0257-0263).

As to claim 3, the prior art teaches 3. The computer-implemented method of claim 2, wherein the DLP resources on the cloud host are additionally managed by an external DLP element or a network management system (see fig 2-5 paragraph 0260-0266).

As to claims 4 and 19 the prior art teaches wherein at least a first DLP node of the plurality of DLP nodes is a physical implementation of a network node and at least a second DLP node of the plurality of DLP nodes is a virtualized version of a network node (see fig 2-6 paragraph 0265-0272).

As to claim 5 the prior art teaches wherein the plurality of DLP nodes are controllable by an element management system (EMS) or a network management system (NMS) that does not use DLP protocol (see fig 2-6 paragraph 0169-0176).

As to claims 6 and 20 the prior art teaches wherein the plurality of DLP nodes are manageable by an administrator via an external element management system (EMS) or network management system (NMS) that communicates to the telecommunication network via an external DLP node that is controlled by the administrator and that connects to the telecommunication network (see fig 2-4 paragraph 0269-0276 and background).

As to claim 7, the prior art teaches wherein the external EMS or NMS is accessible through an agent only view (see fig 2-4 paragraph 0274-0280).

As to claim 8 the prior art teaches wherein the cloud portal is part of a cloud identity and access management (IAM) system framework (see fig 2-4 paragraph 0152-0161 and summary).

As to claim 9 the prior art teaches wherein controls of the plurality of DLP nodes are delivered to a new customer through resource federation (see fig 1-3 paragraph 0144-0151).

As to claim 10 the prior art teaches wherein a plurality of customers are capable of controlling the plurality of DLP nodes through different cloud portals (see fig 2-6 paragraph 0310-0315).

As to claim 11, the prior art teaches wherein at least a first customer of the plurality customers has a first access privilege for controlling the plurality of DLP nodes (see fig 2-6 paragraph 0312-0117)

As to claim 12 the prior art teaches wherein at least one of the DLP nodes includes a third party audit or compliance access (see fig 2-5 paragraph 0286-0291 and background).

As to claim 13 the prior art teaches wherein at least one of the DLP nodes includes an on-system access and an off-system access, the off-system access being communicated via the API (see fig 2-5 paragraph 0290-0196).

As to claim 14 the prior art teaches wherein the plurality of DLP nodes are connected through different network providers (see fig 2-4 paragraph 0188-0194).

As to claim 15, the prior art teaches wherein the fast agent is configured to inject the DLP frames into traffic of the Ethernet frames (see fig 2-4 paragraph 0324-0331 and summary).

As to claim 16 the prior art teaches wherein the DLP frames are treated as Ethernet frames but without the payload (see fig 2-4 paragraph 0334-0341).

















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851